Citation Nr: 1029755	
Decision Date: 08/09/10    Archive Date: 08/24/10

DOCKET NO.  02-03 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for benign prostatic 
hypertrophy, to include as secondary to herbicide exposure and as 
secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and R.T.R.


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to March 1969.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas 

In August 2004, the Veteran and R.T.R. testified at a Travel 
Board hearing before a Veterans Law Judge (VLJ).  The Board 
subsequently remanded the case in November 2004 for additional 
development and consideration.

The VLJ who conducted the August 2004 hearing and signed the 
November 2004 decision is no longer employed at the Board.  
Accordingly, via a February 2009 letter, the Veteran was advised 
of this and given the opportunity to have another hearing before 
a VLJ that would ultimately decide his appeal.  In March 2009, 
the Veteran declined the opportunity for another hearing and 
indicated that he wanted the Board to consider his appeal based 
on the evidence of record.  See 38 U.S.C.A. § 7107(c) (West 2002 
& Supp. 2009); 38 C.F.R. § 20.707 (2009).

In May 2009, the undersigned Acting VLJ remanded the issue on 
appeal for further development.  That development has been 
completed, and the case is once again before the Board for 
appellate review.


FINDINGS OF FACT

Benign prostatic hypertrophy is not etiologically related to 
service, to include herbicide exposure therein; benign prostatic 
hypertrophy is not related to service-connected diabetes 
mellitus.




CONCLUSION OF LAW

Benign prostatic hypertrophy was not incurred in or aggravated by 
active service, nor may it be presumed to have been so incurred 
or aggravated, and is not proximately due to or aggravated by a 
service-connected disease or injury.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309, 3.310 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Under the Veterans Claims Assistance Act (VCAA), when VA receives 
a complete or substantially complete application for benefits, it 
must notify the claimant of the information and evidence not of 
record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 C.F.R. 
§ 3.159 (2009).  Such notice must include notice that a 
disability rating and an effective date for the award of benefits 
will be assigned if there is a favorable disposition of the 
claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. 
§§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  The Board notes that 
effective May 30, 2008, VA amended its regulations governing VA's 
duty to provide notice to a claimant regarding the information 
necessary to substantiate a claim.  The new version of 38 C.F.R. 
§ 3.159(b)(1), removes the portion of the regulation which states 
that VA will request that the claimant provide any evidence in 
his possession that pertains to the claim.  See 73 Fed. Reg. 
23353-54 (April 30, 2008).

Subsequent to the initial adjudication of the Veteran's claims, a 
letter dated in November 2004 was sent to the Veteran in 
accordance with the duty to notify provisions of the VCAA.  
38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was notified 
of the evidence that was needed to substantiate his claim; what 
information and evidence that VA will seek to provide and what 
information and evidence the Veteran was expected to provide, and 
that VA would assist him in obtaining evidence, but that it was 
his responsibility to provide VA with any evidence pertaining to 
his claims.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II).

Here, the duty to notify was not satisfied prior to the initial 
decision on the Veteran's claims by the RO.  Under such 
circumstances, VA's duty to notify may not be "satisfied by 
various post-decisional communications from which a claimant 
might have been able to infer what evidence the VA found lacking 
in the claimant's presentation."  Rather, such notice errors may 
instead be cured by issuance of a fully compliant notice, 
followed by readjudication of the claim.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not 
provided prior to the AOJ's initial adjudication, this timing 
problem can be cured by the Board remanding for the issuance of a 
VCAA notice followed by readjudication of the claim by the AOJ) 
see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as a statement of the case 
(SOC) or supplemental statement of the case (SSOC), is sufficient 
to cure a timing defect).

In this case, the VCAA duty to notify was satisfied subsequent to 
the initial AOJ decision by way of the November 2004 letter that 
addressed all notice elements, including the criteria for 
establishing service connection on a secondary basis.  Although 
the notice letter was not sent before the initial RO decision in 
this matter, the Board finds that this error was not prejudicial 
to the Veteran because the actions taken by VA after providing 
the notice have essentially cured the error in the timing of 
notice.  Not only has the Veteran been afforded a meaningful 
opportunity to participate effectively in the processing of his 
claim and given ample time to respond, but the claim was then 
readjudicated by way of an SSOC in September 2008, after the 
notice was provided.  For these reasons, it is not prejudicial to 
the Veteran for the Board to proceed to finally decide this 
appeal as the timing error did not affect the essential fairness 
of the adjudication.  See Shinseki v. Sanders/Simmons, 129 S.Ct. 
1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 
337 (3d Cir. 1974) ("[N]o error can be predicated on 
insufficiency of notice since its purpose had been served.").  In 
order for the United States Court of Appeals for Veterans Claims 
(Court) to be persuaded that no prejudice resulted from a notice 
error, "the record must demonstrate that, despite the error, the 
adjudication was nevertheless essentially fair."  Dunlap v. 
Nicholson, 21 Vet. App. 112, 118 (2007).

Moreover, in Dingess v. Nicholson, 19 Vet. App. 473 (2006), the 
Court held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
require VA to review the information and the evidence presented 
with the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, will 
assist in substantiating, or is necessary to substantiate, each 
of the five elements of the claim, including notice of what is 
required to establish service connection and that a disability 
rating and an effective date for the award of benefits will be 
assigned if service connection is awarded.  In this case, 
although the notice provided did not address either the rating 
criteria or effective date provisions that are pertinent to the 
appellant's claim, such error was harmless given that service 
connection is being denied, and hence no rating or effective date 
will be assigned with respect to this claimed condition.

The Veteran's service treatment records, VA treatment records, VA 
authorized examination report, and hearing testimony have been 
associated with the claims file.  The Board specifically notes 
that the Veteran was afforded a VA examination with respect to 
his disability.  38 C.F.R. § 3.159(c)(4).  When VA undertakes to 
provide a VA examination or obtain a VA opinion, it must ensure 
that the examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).

As set forth in greater detail below, the Board finds that the VA 
examination obtained in this case is adequate as it predicated on 
a review of the claims file; contains a description of the 
history of the disabilities at issue; documents and considers the 
relevant medical facts and principles; and provides an opinion as 
to the etiology of the Veteran's benign prostatic hypertrophy.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect to 
the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).

VA has provided the Veteran with opportunity to submit evidence 
and arguments in support of his claim.  The Veteran and his 
representative have not made the Board aware of any additional 
evidence that needs to be obtained prior to appellate review.  
The record is complete and the case is ready for review.

Law and Analysis

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or injury 
resulting in current disability was incurred in active military 
service or, if pre-existing active service, was aggravated 
therein.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2009).  Service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d) (2009).

Service connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury incurred 
or aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. 
App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 
(1995).

      Herbicide Exposure

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era shall be 
presumed to have been exposed during such service to an herbicide 
agent, unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that service.  
See 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307 (2009).  In a July 
1997 opinion, VA's General Counsel explained that this definition 
includes personnel who were not actually stationed within the 
borders of the Republic of Vietnam, but were present within the 
Republic's borders for duty or visitation purposes.  VAOPGCPREC 
27-97 (July 23, 1997); see also Haas v. Peake, 525 F.3d 1168 
(Fed. Cir. 2008) (upholding VA's interpretation that service in 
Vietnam requires that a claimant have set "foot-on-land" in 
Vietnam).

Regulations further provide, in pertinent part, that if a veteran 
was exposed to an herbicide agent (such as Agent Orange) during 
active military, naval, or air service, the following diseases 
shall be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied: Chloracne or other acneform disease consistent with 
chloracne; Hodgkin's disease; multiple myeloma; non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; respiratory cancers (cancer of 
the lung, bronchus, larynx, or trachea); Type II diabetes 
mellitus, and soft-tissue sarcoma (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).

While prostate cancer is a presumptive disorder associated with 
herbicide exposure, the Veteran's record does not contain a 
current diagnosis of prostate cancer.  Instead, the Veteran has 
current or previous diagnoses of benign prostatic hypertrophy.  
Therefore, the Agent Orange presumption does not apply in this 
case.

As such, the Veteran does not currently have a diagnosis of any 
disorder that is recognized as a presumptive disease due to the 
exposure to herbicides.  VA regulations are clear on what type of 
disorders are entitled to such presumption.  Accordingly, service 
connection on a presumptive basis is denied.

      Direct and Secondary Service Connection

In Combee v. Brown, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) held that when a veteran is 
found not to be entitled to a regulatory presumption of service 
connection for a given disability the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis.  Combee v. Brown, 34 F.3d 1039, 
1043-1044 (Fed. Cir. 1994).  As such, the Board must determine 
whether the Veteran has benign prostatic hypertrophy as the 
result of active service under 38 U.S.C.A. § 1110 and 38 C.F.R. § 
3.303(d).

The Veteran has also claimed entitlement to service connection 
for benign prostatic hypertrophy as secondary to service-
connected diabetes mellitus.

Under section 3.310(a) of VA regulations, service connection may 
be established on a secondary basis for a disability which is 
proximately due to or the result of service-connected disease or 
injury.  38 C.F.R. § 3.310(a).  Establishing service connection 
on a secondary basis requires evidence sufficient to show (1) 
that a current disability exists and (2) that the current 
disability was either (a) proximately caused by or (b) 
proximately aggravated by a service-connected disability.  Allen 
v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a 
service-connected disability aggravates a nonservice-connected 
condition, a veteran may be compensated for the degree of 
disability (but only that degree) over and above the degree of 
disability existing prior to the aggravation.  Allen, 7 Vet. App. 
at 448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence 
aggravation unless the underlying condition worsened.  Cf. Davis 
v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991). 
 
The provisions of 38 C.F.R. § 3.310 were amended, effective from 
October 10, 2006; however, the new provisions require that 
service connection not be awarded on an aggravation basis without 
establishing a pre-aggravation baseline level of disability and 
comparing it to current level of disability.  71 Fed. Reg. 52744-
47 (Sept. 7, 2006).  Although the stated intent of the change was 
merely to implement the requirements of Allen v. Brown, 7 Vet. 
App. 439 (1995), the new provisions amount to substantive changes 
to the manner in which 38 C.F.R. § 3.310 has been applied by VA 
in Allen-type cases since 1995.  Consequently, the Board will 
apply the older version of 38 C.F.R. § 3.310, which is more 
favorable to the claimant because it does not require the 
establishment of a baseline before an award of service connection 
may be made.

Thus, in order to establish service connection for a claimed 
secondary disorder, there must be medical evidence of a current 
disability; evidence of a service-connected disability; and 
medical evidence of a nexus between the service-connected 
disability and the current disability.  See Wallin v. West, 11 
Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-
7 (1995).

The Veteran's service treatment records are negative for any 
complaints, treatment, or diagnoses relating to prostatic 
hypertrophy.  The Veteran underwent an enlistment examination in 
August 1966 and a separation examination in March 1969.  In both 
instances, no relevant abnormalities were recorded.  

VA treatment records dated in September and December 2001 
disclose that the Veteran's prostate gland was small, smooth, and 
nontender.

The Veteran was seen in August 2003 for complaints of prostate 
pain.  Additional records dated June 2004 reflect that the 
Veteran had benign prostatic hypertrophy which was stabilized 
through medication and improvement in his diabetes mellitus.  

VA treatment records dated June 2004 reflect that the Veteran had 
benign prostatic hypertrophy which was stabilized through 
medication and improvement in his diabetes mellitus.

At his August 2004 hearing, the Veteran and his brother, R.T.R., 
testified that the Veteran first experienced urinary difficulties 
in approximately 1977.  

The Veteran was afforded a VA examination in August 2009.  The 
claims file was reviewed by the examiner.  On examination, the 
Veteran had grade 1 enlargement of the prostate.  No nodules were 
apparent.  The examiner diagnosed benign prostatic hypertrophy, 
grade 1, which was asymptomatic.  He further stated that it was 
less likely than not that the Veteran's diabetes was related to 
his prostate condition, or that diabetes had increased the 
severity of his prostate condition.  The examiner indicated that 
diabetes is a metabolic problem and has no direct effect on the 
size of the prostate.  Therefore, it has no relation to the 
function of the prostate and would not cause it to be enlarged.

Based on the evidence of record, service connection for benign 
prostatic hypertrophy on a direct basis is not warranted.  
Although treatment records reflect currently diagnosed prostatic 
hypertrophy, there is no competent evidence linking the Veteran's 
disability to his period of service.  No relevant findings were 
recorded during service, and the Veteran testified that he did 
not experience urinary symptoms until 1977, about 8 years after 
his separation from service.  Moreover, the medical evidence 
pertinent to this issue indicates that prostatic hypertrophy was 
not diagnosed until many years following service.  In essence, 
the evidence demonstrates a remote, post-service onset of this 
claimed disability.  Therefore, service connection for benign 
prostatic hypertrophy on a direct basis is not warranted.

The Board also finds that service connection for benign prostatic 
hypertrophy as secondary to service-connected diabetes mellitus 
is not warranted.  The 2009 VA examiner stated that it was less 
likely than not that the two conditions were etiologically 
related.  Although the Veteran's treatment records contain a 
notation that improvement in his diabetic condition helped to 
stabilize his benign prostatic hypertrophy, such a finding is 
insufficient to establish the necessary nexus between the two 
conditions.  The failure of the physician to provide a basis for 
his/her opinion affects the weight or credibility of the 
evidence.  Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998).

The Board has also considered the Veteran's own statements and 
testimony asserting a link between his prostate condition and 
service or his service-connected diabetes.  The U.S. Court of 
Appeals for the Federal Circuit (Federal Circuit) held that lay 
evidence is one type of evidence that must be considered, and 
competent lay evidence can be sufficient in and of itself.  The 
Board, however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006). This would include weighing the 
absence of contemporary medical evidence against lay statements.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the 
Federal Circuit determined that lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition (noting 
that sometimes the layperson will be competent to identify the 
condition where the condition is simple, for example difficulty 
hearing, and sometimes not, for example, a form of cancer), (2) 
the layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  The relevance of lay 
evidence is not limited to the third situation, but extends to 
the first two as well.  Whether lay evidence is competent and 
sufficient in a particular case is a factual issue.

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno v. 
Brown, 6 Vet. App. 465, 470 (1992) (distinguishing between 
competency ("a legal concept determining whether testimony may 
be heard and considered") and credibility ("a factual 
determination going to the probative value of the evidence to be 
made after the evidence has been admitted")).  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

In Robinson v. Shinseki, the Federal Circuit held that, in some 
cases, lay evidence will be competent and credible evidence of 
etiology.  Whether lay evidence is competent in a particular case 
is a question of fact to be decided by the Board in the first 
instance.  The Federal Circuit set forth a two-step analysis to 
evaluate the competency of lay evidence.  The Board must first 
determine whether the disability is the type of injury for which 
lay evidence is competent evidence.  If so, the Board must weigh 
that evidence against the other evidence of record-including, if 
the Board so chooses, the fact that the Veteran has not provided 
any in-service record documenting his claimed injury-to determine 
whether to grant service connection.  See Robinson v. Shinseki,  
312 Fed. Appx. 336 (2009) (confirming that, "in some cases, lay 
evidence will be competent and credible evidence of etiology").  
The Board observes that this Federal Circuit decision is 
nonprecedential.  See Bethea v. Derwinski, 252, 254 (1992) [a 
non-precedential Court decision may be cited "for any 
persuasiveness or reasoning it contains"].  The Board believes 
that if Bethea applies to Court decisions, it surely applies to 
those of a superior tribunal, the Federal Circuit.

Here, the Board does not find that either the Veteran or his 
family members have demonstrated the medical knowledge required 
to establish an etiological nexus between his benign prostatic 
hypertrophy and service, or his service-connected diabetes 
mellitus.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); see also 38 C.F.R. § 3.159 (a)(1) [competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions].  Therefore, although the 
statements of the Veteran and his family offered in support of 
his claim have been given full consideration by the Board, they 
are not considered competent medical evidence and do not serve to 
establish a medical nexus between his claimed disorder and 
service or his service-connected disabilities.

The preponderance of the evidence is against finding that the 
Veteran has benign prostatic hypertrophy etiologically related to 
service or a service-connected disability.  The appeal is 
accordingly denied.  In making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b) regarding 
benefit of the doubt, but there is not such a state of equipoise 
of positive and negative evidence to otherwise grant the 
Veteran's claim.


ORDER

Service connection for benign prostate hypertrophy is denied.




____________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


